Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 4-21) in the reply filed on 1/28/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rendered indefinite by the limitation “a larger diameter”, in line 5, since it is unclear what the diameter of the outer wall is larger than. For examination purposes, Examiner interprets the outer wall diameter being larger than the inner wall diameter.
Claim 4 is further rendered indefinite by the limitation “a smaller diameter”, in line 7, since it is unclear what the diameter of the inner wall is smaller than. For examination purposes, Examiner interprets the inner wall diameter being smaller than the outer wall diameter.

Claim 6 recites the limitation "the bottom edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rendered indefinite by the limitation “a plurality of slots” since it is unclear if the plurality of slots is the same as the at least one opening defined in claim 4, or a different structure. Since there only appears to be a single type of opening/slot in the upper wall, Examiner interprets the limitation “a plurality of slots” as “the at least one opening comprises a plurality of openings”.
Claim 14 is rendered indefinite by the limitation “a larger diameter”, in line 2, since it is unclear what the diameter of the outer wall is larger than. For examination purposes, Examiner interprets the outer wall diameter being larger than the inner wall diameter.
Claim 14 is further rendered indefinite by the limitation “a smaller diameter”, in line 4, since it is unclear what the diameter of the inner wall is smaller than. For examination purposes, Examiner interprets the inner wall diameter being smaller than the outer wall diameter.
Claim 17 recites the limitation "the bottom edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is rendered indefinite by the limitation “a plurality of slots” since it is unclear if the plurality of slots is the same as the at least one slot defined in claim 14, or a different structure. Since there only appears to be a single type of slot in the upper wall, Examiner interprets the limitation “a plurality of slots” as “the at least one slot comprises a plurality of slots”.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goertz et al. (US 7,063,822).
Regarding claim 14, Goertz discloses a container (See Fig. 1) comprising: a container body or cup (at 12) having an outer wall (at 12 in Fig. 1) defined by a diameter, a base (bottom wall of 12 in Fig. 1), and a rim (top rom of 44 in Fig. 1), and an inner wall (at 28 in Fig. 1) disposed within the outer wall and defined by a smaller diameter than the diameter of the outer wall and a rim (at 38 in Fig. 1), such that a gap is formed between the inner wall and the outer wall (gap between 28 and 12 in Fig. 1); an upper wall (at 30 in Fig. 1) extending across the gap between the inner wall and the outer wall; and at least one slot (34) disposed on the upper wall; wherein the inner wall is sized capable of receiving waste therein, and the upper wall at least one slot receives at least one portable flosser therein (as shown at 64 in Fig. 3), such that a first end of the portable flosser rests above said at least one slot, and a second end of the portable flosser rests below said at least one slot and is suspended within the gap (as shown in Fig. 3).
Regarding claim 15, Goertz discloses  a removable lid (16) having a diameter large enough to cover the rim of the outer wall.
Regarding claim 18, Goertz discloses the inner wall further comprises a base (bottom of 28) separate and distinct from the outer wall base, and the gap between said inner wall and said outer wall expands between the inner wall base and the outer wall base.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goertz et al. (US 7,063,822).
Regarding claim 4, Goertz discloses a container (See Fig. 1) for portable flossers, comprising: a portable flosser (at 64 in Fig. 3) having a body with a first end (top end of 64) and a second end (bottom end of 64), the second end having a handle; a container body (at 12 in Fig. 1) having a base (bottom wall of 12 in Fig. 1), an outer wall (at 12) defined by a diameter, and an inner wall (at 28 in Fig. 1) disposed within the outer wall and capable of receiving waste therein, the inner wall defined by a smaller diameter than the diameter of the outer wall, wherein a gap is formed between the outer wall and inner wall, the container body further having an upper wall (at 30) extending indirectly from a top edge or rim (at 38) of the inner wall to the outer wall; at least one opening (34) disposed on the upper wall of the container body and sized for receiving un-used portable flossers, such that the second end of the portable flosser is disposed in the gap between the inner wall and outer wall, and the first end of the portable flosser rests above the at least one opening on the upper wall of the container body; and a removable lid (16) having a diameter large enough to cover a top edge or rim of the outer wall. Goertz 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the container with a plurality of portable flossers in order to store enough portable flossers for multiple users. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Furthermore, Official Notice is taken, that it is old and conventional to provide the first end of a portable flosser with a taught piece of floss. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have provided the first end of the portable flossers of Goertz with a taught piece of floss in order to effectively floss between a user’s teeth.    
Regarding claim 5, Official Notice is taken, that it is old and conventional to provide a hinge between a container and the lid. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have modified the lid of Goertz to be hingedly attached to the container in order to prevent inadvertent loss of the lid.    
Regarding claim 7, Goertz discloses a plurality of openings/slots (34) are radially disposed around the upper wall of the cup (as shown in Fig. 2).
Regarding claims 10-11, Goertz discloses the claimed invention except for the specific material of the lid and body. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the lid and body from any known packaging material such as plastic in order to have the desired impact resistance.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goertz et al. (US 7,063,822) as applied to claim 14 above.
Regarding claim 16, Official Notice is taken, that it is old and conventional to provide a hinge between a container and the lid. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have modified the lid of Goertz to be hingedly attached to the container in order to prevent inadvertent loss of the lid.    
Regarding claims 20-21, Goertz discloses the claimed invention except for the specific material of the lid and body. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the lid and body from any known packaging material such as plastic in order to have the desired impact resistance.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 4-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Duke (US 3,881,868) in view of Goertz et al. (US 7,063,822).
Regarding claim 4, Duke discloses a container (See Fig. 2) for dental implements, comprising: a plurality of dental implements (36) having a body with a first end (at 38) and a second end (40), the first end holding bristles, and the second end having a handle; a container body (at 10) having a base (at 18), an outer wall (at 12) defined by a diameter, and an inner wall (22) disposed within the outer wall and capable of receiving waste therein, the inner wall defined by a smaller diameter than the outer wall, wherein a gap (at 34) is formed between the outer wall and inner wall, the container body further having an upper wall (30) extending from a top edge or rim (near 28) of the inner wall to the outer wall; at least one opening (32) disposed on the upper wall of the container body and sized for receiving un-used dental implements, such that the second end of the dental implement is disposed in the gap 
However, Goertz teaches a container (See Fig. 3) for dental implements , comprising: toothbrushes (at 20) and portable flossers (at 64) for the purpose of providing the user with convenient storage of multiple dental implements. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of Duke with portable flossers as taught by Goertz in order to conveniently store a flossers for use by the user.
Furthermore, Official Notice is taken, that it is old and conventional to provide the first end of a portable flosser with a taught piece of floss. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have provided the first end of the portable flossers of Duke-Goertz with a taught piece of floss in order to effectively floss between a user’s teeth.    
Regarding claim 5, Official Notice is taken, that it is old and conventional to provide a hinge between a container and the lid. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have modified the lid of Duke-Goertz to be hingedly attached to the container in order to prevent inadvertent loss of the lid.    
Regarding claim 6, Duke discloses the outer wall has a base (at 18) and the inner wall has a base (bottom wall of 20), and the outer wall base and inner wall base are both located at the bottom edge of the container body (as shown in Fig. 2).
Regarding claim 7, Duke discloses a plurality of openings/slots (32) are radially disposed around the upper wall of the cup (as shown in Fig. 4).

Regarding claim 9, Duke discloses the gap between said inner wall and said outer wall expands between the inner wall base and the outer wall base.
Regarding claims 10-11, Duke discloses the claimed invention except for the specific material of the lid and body. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the lid and body from any known packaging material such as plastic in order to have the desired impact resistance.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 14, Duke discloses a container (See Fig. 2) comprising: a container body or cup (at 10) having an outer wall (12) defined by a diameter, a base (at 18), and a rim (near 52), and an inner wall (22) disposed within the outer wall and defined by a smaller diameter than the diameter of the outer wall and a rim (near 28), such that a gap is formed between the inner wall and the outer wall; an upper wall (30) extending across the gap between the inner wall and the outer wall; and at least one slot (32) disposed on the upper wall; wherein the inner wall is capable of receiving waste therein, and the upper wall at least one slot receives at least one dental implement (36) therein, such that a first end of the implement rests above said at least one slot, and a second end of the implement rests below said at least one slot and is suspended within the gap (as shown in Fig. 2). Duke discloses the claimed invention except for the container holding portable flossers.
However, Goertz teaches a container (See Fig. 3) for dental implements , comprising: toothbrushes (at 20) and portable flossers (at 64) for the purpose of providing the user with convenient storage of multiple dental implements. Therefore, it would have been obvious to one of ordinary skill in 
Regarding claim 15, Duke discloses a removable lid (50) having a diameter large enough to cover the rim of the outer wall.
Regarding claim 16, Official Notice is taken, that it is old and conventional to provide a hinge between a container and the lid. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have modified the lid of Duke-Goertz to be hingedly attached to the container in order to prevent inadvertent loss of the lid.    
Regarding claim 17, Duke discloses the inner wall further comprises a base (bottom wall of 20), and the outer wall base and inner wall base are both located at the bottom edge of the container body or cup.
Regarding claim 18, Duke discloses the inner wall further comprises a base (bottom wall of 20) separate and distinct from the outer wall base, and the gap between said inner wall and said outer wall expands between the inner wall base and the outer wall base.
Regarding claim 19, Duke discloses a plurality of slots (32) are radially disposed around the upper wall of the cup (as shown in Fig. 4).
Regarding claims 20-21, Duke discloses the claimed invention except for the specific material of the lid and body. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the lid and body from any known packaging material such as plastic in order to have the desired impact resistance.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Duke (US 3,881,868) in view of Goertz et al. (US 7,063,822) as applied to claim 6 above, and further in view of Hohlbein et al. (US 2014/0208697). As described above, Duke-Goertz discloses the claimed invention except for the specific shape of the outer and inner walls. However, Hohlbein teaches a container (100) for dental implements, comprising an outer wall (110) and an inner wall (120), wherein the diameter of both the outer and inner walls gradually decreases from the top rim down to the base for the purpose of enabling the container to fit within a cup holder in a vehicle ([0059]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Duke-Goertz to have the diameter of both the outer and inner walls gradually decreases from the top rim down to the base as taught by Hohlbein in order to allow the container to fit within a cup holder in a vehicle for convenient storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735